Citation Nr: 0622199	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  04-18 483	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for coronary artery 
disease, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
September 1991.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Salt Lake City, Utah, Department of Veterans Affairs (VA) 
Regional Office (RO).

In May 2006, the veteran testified before the undersigned 
Veterans Law Judge designated by the Chairman of the Board to 
conduct that hearing pursuant to 38 U.S.C.A. § 7102(b) (West 
2002).  A copy of the transcript of that hearing is in the 
claims file.


FINDING OF FACT

The veteran's coronary artery disease is manifested by a 
workload of 7 METs, with an ejection fracture of 61 percent 
and no episodes of acute congestive heart failure within the 
past year.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for the veteran's coronary artery disease are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7005 (2005).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
October 2005 that told him what was necessary for his claim 
to be granted.  In addition, by virtue of the rating decision 
on appeal, the statement of the case (SOC) and the 
Supplemental Statements of the Case (SSOCs), he was provided 
with specific information as to why his claim seeking an 
increased rating for his coronary artery disease was being 
denied, and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's October 2005 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the October 2005 letter asked the veteran to identify any 
other evidence or information that he has not told VA about 
or provided to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the April 
2004 SOC.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letters to the claimant.  
However, at its core, what the VCAA seeks to achieve is to 
give the appellant notice of the elements outlined above.  
Once that has been done irrespective of whether it has been 
done by way of a single notice letter, or via more than one 
communication the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the first notification 
letter in October 2005.  The most recent SSOC is dated in May 
2006.  Although the notice was sent following the decisions 
on appeal, the delay in issuing the notice was not 
prejudicial to the veteran.  The delay did not affect the 
essential fairness of the adjudication, because the RO re-
adjudicated the claim, based on all the evidence of record, 
after the notice was sent.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. April 5, 2006).  Because entitlement to higher 
ratings has been denied, any question regarding the effective 
date is moot and any deficiency in the content of the notice 
is not prejudicial to the veteran.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, VA treatment records, and 
provided the veteran with several VA examinations.  The 
veteran testified at a personal hearing.  There is no 
indication that there is any other evidence that has not been 
obtained.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

The veteran was granted service connection for coronary 
artery disease by rating decision dated in March 1992.  He 
was assigned a 30 percent rating effective October 1, 1991.  
The veteran later filed a claim, seeking a higher rating.

VA treatment notes show that the veteran has continued to 
seek treatment for his coronary artery disease, but there is 
little information with respect to the severity of the 
disease in those notes.  The VA examinations provide the best 
evidence of the severity of the veteran's coronary artery 
disease.  The veteran testified that his heart disease caused 
him to have t switch to a jess active job, and that he is 
unable to enjoy some leisure activities like boating.

The veteran underwent a VA examination in December 2002.  The 
veteran complained of occasional shortness of breath, 
tiredness, and dizziness.  He indicated that exercise and 
exertion was prohibited by his heart disease.  He denied any 
chest pain.  X-rays showed a normal size heart with no active 
disease.  His EKG in December 2002 was within normal limits.  
The veteran underwent an exercise stress test in February 
2003 that showed a workload of 7 METs and the test was 
terminated with the onset of chest pain.

The veteran was provided another VA examination in April 
2006.  The veteran complained of easy fatigability, shortness 
of breath on exertion, and occasional dizzy spells without 
syncope.  An echocardiogram revealed a normal ejection 
fracture of 72 percent with evidence of mild concentric left 
ventricular hypertrophy and a trace of mitral insufficiency 
by Doppler.  The echocardiogram was otherwise unremarkable.  
The veteran underwent an exercise stress test and achieved 7 
METs workload with a left ventricular ejection fraction of 61 
percent.  The examiners opinion was stable coronary artery 
disease.

Under the regulations for coronary artery disease, a 30 
percent rating is warranted where a "workload of greater 
than 5 METs but not greater than 7 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray". 38 C.F.R. § 4.104, DC 7005 
(2005).

A higher rating, of 60 percent, is not warranted unless there 
is "more than one episode of acute congestive heart failure 
in the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or left ventricular dysfunction with 
an ejection fracture of 30 to 50 percent."  Id.

A 100 percent rating is warranted if there is chronic 
congestive heart failure, or a workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or there is an ejection fraction of less than 30 percent.  
Id.

There is no evidence that the veteran has had more than one 
episode of acute congestive heart failure in the past year.  
The veteran has an ejection fraction of at least 61 percent 
and as high as 72 percent  and two exercise stress tests have 
established a work load of at least 7 METs.  The VA examiner 
in April 2006 stated that the veteran's coronary artery 
disease was stable.  In light of the METs levels found on 
examination and the ejection fraction and the lack of any 
other symptoms besides occasional fatigue, shortness of 
breath, and dizziness, the Board finds that there is no basis 
for a disability rating in excess of 30 percent for the 
veteran's coronary artery disease.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.104, DC 7005 (2005).

In arriving at this conclusion, consideration has been given 
to the doctrine of reasonable doubt; however, as discussed 
above it is clear that the preponderance of the evidence 
favors a denial of the claim.  Accordingly, there is no 
reasonable doubt to be resolved in the veteran's favor.  
38 C.F.R. § 3.102 (2005).


ORDER

Entitlement to a disability rating in excess of 30 percent 
for the veteran's coronary artery disease, is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


